DETAILED ACTION
This Office Action, based on application 15/954,809 filed 17 April 2018, is filed in response to applicant’s amendment and remarks entered 30 September 2021.  Claims 1-20 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 30 September 2021 in response to the Office Action mailed 30 March 2021, have been fully considered below.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued indefiniteness rejection in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose the feature of “if the accuracy satisfies a threshold, the system uses the machine learning system that generates an identifier for data stored in the cache to evict.  If not, the system uses a non-machine learning process to evict data” as generally recited in Claim 1.  The applicant alleges TIRUNAGARI’s network selects the caching algorithms, while the claimed features use a machine learned process to identify data to evict when the accuracy satisfies a threshold; otherwise, a non-machine learned process is used.  In response, the Office has fully considered applicant’s remarks; however, maintains cited prior art teaches each limitation for reasons now presented in the instant rejection of record.  In response to applicant’s 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TIRUNAGARI (US PGPub 2012/0041914) in view of FLYNN et al (US PGPub 2011/0066808).

With respect to Claim 1, TIRUNAGARI discloses a system comprising a data processing apparatus (Fig 7, Processor 770) and one or more storage devices on which are stored instructions that are operable (Fig 7, System Memory 710 comprises Application Code 715), when executed by the data processing apparatus, to cause the data processing apparatus to perform operations comprising:
determining that particular data is not stored in a cache (Section [0017] – “cache miss”) that is full (Section [0018] – “when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached); 
in response to determining that the particular data is not stored in the cache that is full, determining whether to use a machine learning system that generates, as output, a recommendation for a data set to evict from the cache, to evict data stored in the cache or to use a non-machine learned caching process that is separate from the machine learning system to evict data stored in the cache (Abstract – a neural network may select and apply a caching algorithm; Section [0028] – a caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application; Section [0002] – caching algorithms may be used to determine which data to remove {‘a recommendation for a data set to evict from the cache’} to make room for new data to be cached {the application of the caching algorithm analogous to ‘generates, as output, a recommendation}), the determining whether to use a machine learning system comprising:
using information for the particular data, determining a predicted eviction accuracy (Section [0028] – the caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application) of a machine learning system that measures an accuracy of the output of the machine (Section [0019] – the system may implement a “neural cache” {analogous to a machine learning system} for cache efficiency); 
in response to determining the predicted eviction accuracy of the machine learning system, determining whether the predicted eviction accuracy of the machine learning system satisfies a threshold eviction accuracy (Section [0024] – a value for one performance related parameter {e.g. cache hit rate} may be evaluated to see whether it meets or exceeds a threshold value); and 
in response to determining that the predicted eviction accuracy of the machine learning system satisfies the threshold eviction accuracy (Section [0024] – a selected caching algorithm may or may not change as a result of evaluating performance related parameters):
selecting the machine learning system to evict data stored in the cache (Section [0019] – the system may implement a “neural cache” {analogous to a machine learning system} for cache efficiency; Section [0020] – the neural cache may apply an optimal caching algorithm);
evicting the data referenced by identifier from a location in the cache; and 
storing the particular data at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached); and 
in response to determining that the predicted eviction accuracy of the machine learning system does not satisfy the threshold eviction accuracy (Section [0024] – a selected caching algorithm may or may not change as a result of evaluating performance related parameters):
selecting a non-machine learned caching process (Section [0018] – the cache replacement algorithm applied may comprise LRU);

evicting the selected data set from a location in the cache using the non-machine learned process; and
storing the respective data set at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached).
TIRUNAGARI does not appear to explicitly disclose sending, to the machine learning system, a request for an identifier for data stored in the cache; receiving, from the machine learning system, an identifier for data stored in the cache, the identifier generated as an output by the machine learning system; in response to receiving the identifier for the data stored in the cache.
However, FLYNN discloses sending, to the machine learning system, a request for an identifier for data stored in the cache; receiving, from the machine learning system, an identifier for data stored in the cache, the identifier generated as an output by the machine learning system; in response to receiving the identifier for the data stored in the cache (Section [0080] a cache controller may coordinate the exchange of data between clients and the backing store and may be responsible for maintaining an eviction policy that specifies how and when data is evicted; the eviction policy may be based upon cache eviction metadata {identifier}).
TIRUNAGARI and FLYNN are analogous art because they are from the same field of endeavor of cache systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of TIRUNAGARI and FLYNN before him or her, to modify the system of TIRUNAGARI to include cache eviction metadata as taught by FLYNN.  A motivation for doing so would have been to provide indicators to identify data for the purpose of cache (Section [0007]).  Therefore, it would have been obvious to combine TIRUNAGARI and FLYNN to obtain the invention as specified in the instant claims.

With respect to Claim 14, TIRUNAGARI discloses a computer-implemented method comprising:
receiving, for each of two or more data sets, a request to store the respective data set in a cache that is full (Section [0018] – “when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached) and is not currently storing the respective data set (Section [0017] – “cache miss”);   
for each of the two or more data sets, determining whether to use a machine learning system that generates, as output, a recommendation for a data set to evict from the cache, to evict data stored in the cache or to use a non-machine learned caching process that is separate from the machine learning system to evict data stored in the cache (Abstract – a neural network may select and apply a caching algorithm; Section [0028] – a caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application; Section [0002] – caching algorithms may be used to determine which data to remove {‘a recommendation for a data set to evict from the cache’} to make room for new data to be cached {the application of the caching algorithm analogous to ‘generates, as output, a recommendation}), the determining comprising, for each respective data set:
in response to receiving the request to store the respective data set, determining, using information for the respective data set, a predicted eviction accuracy (Section [0028] – the caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application) of a machine learning system that measures an accuracy of the output of the machine learning (Section [0019] – the system may implement a “neural cache” {analogous to a machine learning system} for cache efficiency); 
in response to determining the predicted eviction accuracy of the machine learning system, determining whether the predicted eviction accuracy of the machine learning system satisfies a threshold eviction accuracy (Section [0024] – a value for one performance related parameter {e.g. cache hit rate} may be evaluated to see whether it meets or exceeds a threshold value); 
for each respective data set for which the predicted eviction accuracy of the machine learning system is determined to satisfy the threshold eviction accuracy: 
selecting the machine learning system to evict data stored in the cache (Section [0024] – a selected caching algorithm may or may not change as a result of evaluating performance related parameters; Section [0028] – a caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application): 
evicting the selected data set referenced by identifier from a location in the cache; and 
storing the respective data set at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached); and 
for each respective data set for which the predicted eviction accuracy of the machine learning system is not determined to satisfy the threshold eviction accuracy, selecting the non-machine learned caching process to evict data stored in the cache, and in response: (Section [0024] – a selected caching algorithm may or may not change as a result of evaluating performance related parameters; Section [0018] – the cache replacement algorithm applied may comprise LRU): 

storing the respective data set at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached). 
TIRUNAGARI does not appear to explicitly disclose sending, to the machine learning system, a request for an identifier for a data set stored in the cache; receiving, from the machine learning system, an identifier for a selected data set stored in the cache, the identifier generated as output by the machine learning system; in response to receiving the identifier for the selected data set stored in the cache.
However, FLYNN discloses sending, to the machine learning system, a request for an identifier for a data set stored in the cache; receiving, from the machine learning system, an identifier for a selected data set stored in the cache, the identifier generated as output by the machine learning system; in response to receiving the identifier for the selected data set stored in the cache (Section [0080] a cache controller may coordinate the exchange of data between clients and the backing store and may be responsible for maintaining an eviction policy that specifies how and when data is evicted; the eviction policy may be based upon cache eviction metadata {identifier}).
TIRUNAGARI and FLYNN are analogous art because they are from the same field of endeavor of cache systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of TIRUNAGARI and FLYNN before him or her, to modify the system of TIRUNAGARI to include cache eviction metadata as taught by FLYNN.  A motivation for doing so would have been to provide indicators to identify data for the purpose of cache management (Section [0007]).  Therefore, it would have been obvious to combine TIRUNAGARI and FLYNN to obtain the invention as specified in the instant claims.

With respect to Claim 15, TIRUNAGARI discloses a system comprising:
data for one or more non-machine learning caching processes that are each separate from a machine learning system (Section [0001] – data may be stored in cache for applications {non-machine learning caching processes});
a data processing apparatus; and 
one or more storage devices on which are stored instructions that are operable, when executed by the data processing apparatus, to cause the data processing apparatus to perform operations comprising: 
determining, for each of two or more data sets, that the respective data set is not stored in a cache (Section [0017] – “cache miss”) that is full (Section [0018] – “when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached); 
for each of the two or more data sets, determining, for each respective data set, whether to use a machine learning system that generates, as output, a recommendation for a data set to evict from the cache, to evict data stored in the cache or to use a non-machine learned caching process that is separate from the machine learning system to evict data stored in the cache (Abstract – a neural network may select and apply a caching algorithm; Section [0028] – a caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application; Section [0002] – caching algorithms may be used to determine which data to remove {‘a recommendation for a data set to evict from the cache’} to make room for new data to be cached {the application of the caching algorithm analogous to ‘generates, as output, a recommendation}), the determining whether to use a machine learning system comprising, for each respective data set: 
determining, using information for the respective data set, a predicted eviction accuracy (Section [0028] – the caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application) of the machine learning system (Section [0019] – the system may implement a “neural cache” {analogous to a machine learning system} for cache efficiency) that determines, using data for multiple data sets stored in the cache that is full, as the output, a data set a) from the multiple data sets stored in the cache that is full and b) for eviction from the cache, wherein the predicted eviction accuracy measures an accuracy of the output of the machine learning system (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached); 
in response to determining the predicted eviction accuracy of the machine learning system, determining whether the predicted eviction accuracy of the machine learning system satisfies a threshold eviction accuracy (Section [0024] – a value for one performance related parameter {e.g. cache hit rate} may be evaluated to see whether it meets or exceeds a threshold value); 
for each respective data set for which the predicted eviction accuracy of the machine learning system is determined to satisfy the threshold eviction accuracy, selecting the machine learning system to evict data stored in the cache, and in response (Section [0024] –  a selected caching algorithm may or may not change as a result of evaluating performance related parameters; Section [0028] – a caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application): 
evicting the data set referenced by identifier from a location in the cache; and 
storing the respective data set at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached); and
for each respective data set for which the predicted eviction accuracy of the machine learning system is not determined to satisfy the threshold eviction accuracy, selecting the non-machine learned caching process to evict data stored in the cache, and in response (Section [0024] – a selected caching algorithm may or may not change as a result of evaluating performance related parameters): 
selecting a data set for eviction from the cache using data for the non-machine learning process that is separate from the machine learning system (Section [0018] – the cache replacement algorithm applied may comprise LRU); 
evicting the selected data set from a location in the cache; and 
storing the respective data set at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached).  
TIRUNAGARI does not appear to explicitly disclose an identifier for a data set a) from the multiple data sets stored in the cache that is full and b) for eviction from the cache; sending, to the machine learning system, a request for an identifier for a data set stored in the cache; receiving, from the machine learning system, an identifier for a selected data set stored in the cache, the identifier generated as output by the machine learning system; in response to receiving the identifier for the selected data set stored in the cache.
(Section [0080] – cache eviction metadata); sending, to the machine learning system, a request for an identifier for a data set stored in the cache; receiving, from the machine learning system, an identifier for a selected data set stored in the cache, the identifier generated as output by the machine learning system; in response to receiving the identifier for the selected data set stored in the cache (Section [0080] a cache controller may coordinate the exchange of data between clients and the backing store and may be responsible for maintaining an eviction policy that specifies how and when data is evicted; the eviction policy may be based upon cache eviction metadata {identifier}).
TIRUNAGARI and FLYNN are analogous art because they are from the same field of endeavor of cache systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of TIRUNAGARI and FLYNN before him or her, to modify the system of TIRUNAGARI to include cache eviction metadata as taught by FLYNN.  A motivation for doing so would have been to provide indicators to identify data for the purpose of cache management (Section [0007]).  Therefore, it would have been obvious to combine TIRUNAGARI and FLYNN to obtain the invention as specified in the instant claims.

With respect to Claim 19, TIRUNAGARI discloses a non-transitory computer storage medium encoded with instructions that, when executed by a data processing apparatus, cause the data processing apparatus to perform operations comprising: 
determining, for each of two or more data sets, that the respective data set is not stored in a cache (Section [0017] – “cache miss”) that is full (Section [0018] – “when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached);   
(Abstract – a neural network may select and apply a caching algorithm; Section [0028] – a caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application; Section [0002] – caching algorithms may be used to determine which data to remove {‘a recommendation for a data set to evict from the cache’} to make room for new data to be cached {the application of the caching algorithm analogous to ‘generates, as output, a recommendation}), the determining whether to use a machine learning system comprising, for each respective data set: 
determining, using information for the respective data set, a predicted eviction accuracy (Section [0028] – the caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application) of a machine learning system that determines, using data for multiple data sets stored in the cache that is full, as the output, a data set a) from the multiple data sets stored in the cache that is full and b) for eviction from the cache, wherein the predicted eviction accuracy measures an accuracy of the output of the machine learning system (Section [0019] – the system may implement a “neural cache” {analogous to a machine learning system} for cache efficiency; Section [0020] – the neural cache may apply an optimal caching algorithm); 
in response to determining the predicted eviction accuracy of the machine learning system, determining whether the predicted eviction accuracy of the machine learning system (Section [0024] – a value for one performance related parameter {e.g. cache hit rate} may be evaluated to see whether it meets or exceeds a threshold value); 
for each respective data set for which the predicted eviction accuracy of the machine learning system is determined to satisfy the threshold eviction accuracy, selecting the machine learning system to evict data stored in the cache, and in response (Section [0024] –  a selected caching algorithm may or may not change as a result of evaluating performance related parameters; Section [0028] – a caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application): 
evicting the data set referenced by identifier from a location in the cache; and 
storing the respective data set at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached); and 
for each respective data set for which the predicted eviction accuracy of the machine learning system is not determined to satisfy the threshold eviction accuracy, selecting the non-machine learned caching process to evict data stored in the cache, and in response (Section [0024] –  a selected caching algorithm may or may not change as a result of evaluating performance related parameters): 
selecting a data set for eviction from the cache using data for the non-machine learning processes that is separate from the machine learning system (Section [0018] – the cache replacement algorithm applied may comprise LRU); 
evicting the selected data set from a location in the cache; and 
(Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached).  
TIRUNAGARI does not appear to explicitly disclose sending, to the machine learning system, a request for an identifier for a data set stored in the cache; receiving, from the machine learning system, an identifier for a selected data set stored in the cache, the identifier generated as output by the machine learning system; in response to receiving the identifier for the selected data set stored in the cache.
However, FLYNN discloses sending, to the machine learning system, a request for an identifier for a data set stored in the cache; receiving, from the machine learning system, an identifier for a selected data set stored in the cache, the identifier generated as output by the machine learning system; in response to receiving the identifier for the selected data set stored in the cache (Section [0080] a cache controller may coordinate the exchange of data between clients and the backing store and may be responsible for maintaining an eviction policy that specifies how and when data is evicted; the eviction policy may be based upon cache eviction metadata {identifier}).
TIRUNAGARI and FLYNN are analogous art because they are from the same field of endeavor of cache systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of TIRUNAGARI and FLYNN before him or her, to modify the system of TIRUNAGARI to include cache eviction metadata as taught by FLYNN.  A motivation for doing so would have been to provide indicators to identify data for the purpose of cache management (Section [0007]).  Therefore, it would have been obvious to combine TIRUNAGARI and FLYNN to obtain the invention as specified in the instant claims.

Claim 2, TIRUNAGARI and FLYNN disclose the system of claim 1. TIRUNAGARI further discloses wherein determining, using information for the particular data, the predicted eviction accuracy of the machine learning system comprises determining a cache miss rate for a data set chain that includes data sets the machine learning system previously identified for eviction from the cache, the data set chain including the particular data (Section [0024] – a value for one performance related parameter {e.g. ‘cache hit rate’ analogous to the inverse of a ‘cache miss rate’} may be evaluated to see whether it meets or exceeds a threshold value).  

With respect to Claim 3, TIRUNAGARI and FLYNN disclose the system of claim 2. TIRUNAGARI further discloses wherein determining the cache miss rate for the data set chain that includes data sets the machine learning system previously identified for eviction from the cache comprises determining whether a quantity of data sets identified by the data set chain satisfies a threshold value (Section [0022] – performance related parameters may include cache hit rates for a given resource or group of resources {quantity of data sets}; Section [0024] – performance related parameters may be evaluated to see whether it meets or exceeds a threshold value).  

With respect to Claim 4, TIRUNAGARI and FLYNN disclose the system of claim 1.
TIRUNAGARI does not appear to explicitly disclose wherein receiving, from the machine learning system, the identifier for data stored in the cache comprises receiving the identifier for data stored in the cache that has not been accessed within a particular time period.  
However, FLYNN discloses wherein receiving, from the machine learning system, the identifier for data stored in the cache comprises receiving the identifier for data stored in the cache that has not been accessed within a particular time period (Section [0054] – cache eviction metadata may comprise an indication {e.g. ‘cold’} of data that has not been accessed within a particular time threshold).   

With respect to Claim 5, TIRUNAGARI and FLYNN disclose the system of claim 4.  TIRUNAGARI further discloses the operations comprising: determining whether the particular data was previously stored in the cache during a second time period preceding and adjacent to the particular time period without any intervening time periods; in response to determining that the particular data was not previously stored in the cache during the second time period, creating a new data set chain that identifies the data stored in the cache for which the identifier was received from the machine learning system (Section [0024-0025] – the neural network may perform periodic sampling of performance related parameters, and as a result of the analysis of the parameters, may change the caching algorithm in response; the result of changing the caching algorithm may result in using a different basis for which cached items should be replaced to make room for storing new items in the cache).  

With respect to Claim 6, TIRUNAGARI and FLYNN disclose the system of claim 4.  TIRUNAGARI further discloses the operations comprising: determining whether the particular data was previously stored in the cache during a second time period preceding and adjacent to the particular time period without any intervening time periods; in response to determining that the particular data was previously stored in the cache during the second time period (Section [0024-0025] – the neural network may perform periodic sampling of performance related parameters, and as a result of the analysis of the parameters, may change the caching algorithm in response; the result of changing the caching algorithm may result in using a different basis for which cached items should be replaced to make room for storing new items in the cache): determining a data set chain that identifies the particular data; and updating the data set chain to identify the data stored in the cache for which the identifier was received from the machine learning system, wherein determining, using the information for the particular data, the predicted eviction accuracy of the machine learning system comprises determining the predicted (Section [0022] – performance related parameters may include cache hit rates for a given resource or group of resources {quantity of data sets}; Section [0024] – performance related parameters may be evaluated to see whether it meets or exceeds a threshold value).  

With respect to Claim 7, TIRUNAGARI and FLYNN disclose the system of claim 4.  TIRUNAGARI further discloses wherein: and the operations comprise: determining whether all of the data stored in the cache has been accessed within the particular time period; in response to determining that all of the data stored in the cache has been accessed within the particular time period: initiating a new time period that begins after the particular time period; and updating the tags for the data stored in the cache so that the data is not tagged as having been accessed within the new time period and the machine learning system can identify the data that is not tagged as having been accessed within the new time period in response to another request for an identifier for data stored in the cache.  
TIRUNAGARI does not appear to explicitly disclose receiving the identifier for data stored in the cache that has not been accessed within the particular time period comprises receiving the identifier for data stored in the cache that is not tagged as having been accessed within the particular time period; storing the particular data at the location in the cache comprises tagging the data as having been accessed within the particular time period.
However, FLYNN discloses receiving the identifier for data stored in the cache that has not been accessed within the particular time period comprises receiving the identifier for data stored in the cache that is not tagged as having been accessed within the particular time period; storing the particular data at the location in the cache comprises tagging the data as having been accessed within the particular time period (Section [0054] – cache eviction metadata may comprise an indication {e.g. ‘cold’} of data that has not been accessed within a particular time threshold).

With respect to Claim 8, TIRUNAGARI and FLYNN disclose the system of claim 7.
TIRUNAGARI does not appear to explicitly disclose wherein sending, to the machine learning system, the request for an identifier for data stored in the cache comprises sending, to the machine learning system, the request for an identifier for data stored in the cache that includes data indicating which data stored in the cache is not tagged as having been accessed within the particular time period.  
However, FLYNN discloses wherein sending, to the machine learning system, the request for an identifier for data stored in the cache comprises sending, to the machine learning system, the request for an identifier for data stored in the cache that includes data indicating which data stored in the cache is not tagged as having been accessed within the particular time period (Section [0054] – cache eviction metadata may comprise an indication {e.g. ‘cold’} of data that has not been accessed within a particular time threshold). 

With respect to Claim 9, TIRUNAGARI and FLYNN disclose the system of claim 7.
TIRUNAGARI does not appear to explicitly disclose wherein sending, to the machine learning system, the request for an identifier for data stored in the cache comprises sending, to the machine learning system, the request for an identifier for data stored in the cache that includes historical data indicating, for at least some of the data stored in the cache, when the respective data was accessed.  
However, FLYNN discloses wherein sending, to the machine learning system, the request for an identifier for data stored in the cache comprises sending, to the machine learning system, the request for an identifier for data stored in the cache that includes historical data indicating, for at least some of the data stored in the cache, when the respective data was accessed (Section [0054] – cache eviction metadata may comprise an indication {e.g. ‘warm’ or ‘cold’} of data of a time threshold when data was last accessed; cache eviction metadata may further comprise data access patterns {‘historical data’} that may be further used to associate the time threshold indication with particular data).  

With respect to Claim 10, TIRUNAGARI and FLYNN disclose the system of claim 1. TIRUNAGARI further discloses wherein the machine learning system comprises a regression analysis system (Section [0019] – “neural cache” – neural networks may be applied in designing an efficient cache). 

With respect to Claim 11, TIRUNAGARI and FLYNN disclose the system of claim 10. TIRUNAGARI further discloses wherein the regression analysis system comprises a neural network analysis system, a recurrent neural network analysis system, or a long short-term memory neural network system (Section [0019] – “neural cache” – neural networks may be applied in designing an efficient cache). 

With respect to Claim 12, TIRUNAGARI and FLYNN disclose the system of claim 1. TIRUNAGARI further discloses the cache (Fig 7, Caches 772, 775, 720). 

With respect to Claim 13, TIRUNAGARI and FLYNN disclose the system of claim 1. TIRUNAGARI further discloses wherein the data processing apparatus comprises a processor (Fig 7, Processor 770).  

With respect to Claim 16, TIRUNAGARI and FLYNN disclose the system of claim 15. TIRUNAGARI further discloses wherein selecting the data set for eviction from the cache using the non-machine learning process comprises selecting the data set for eviction using a random replacement selection process; a least recently used selection process; a first-in, first-out selection process; a last-in, first-out selection process; a most recently used selection process; a least frequently used selection process; or (Section [0018] – the cache replacement algorithm applied may comprise LRU). 

With respect to Claim 17, TIRUNAGARI and FLYNN disclose the system of claim 15.
TIRUNAGARI does not appear to explicitly disclose wherein receiving, from the machine learning system, the identifier for the selected data set stored in the cache comprises receiving an identifier for a selected data set stored in the cache that has not been accessed within a particular time period.  
However, FLYNN discloses wherein receiving, from the machine learning system, the identifier for the selected data set stored in the cache comprises receiving an identifier for a selected data set stored in the cache that has not been accessed within a particular time period (Section [0054] – cache eviction metadata may comprise an indication {e.g. ‘cold’} of data that has not been accessed within a particular time threshold).  

With respect to Claim 18, TIRUNAGARI and FLYNN disclose the system of claim 17, the operations comprising: determining, for each of the two or more data sets, whether the respective data set was previously accessed during a second time period preceding and adjacent to the particular time period without any intervening time periods while the respective data set was stored in the cache (Section [0024-0025] – the neural network may perform periodic sampling of performance related parameters, and as a result of the analysis of the parameters, may change the caching algorithm in response; the result of changing the caching algorithm may result in using a different basis for which cached items should be replaced to make room for storing new items in the cache); for each of one or more third data sets from the two or more data sets in response to determining that the respective data set was not previously accessed during the second time period: creating a new data set chain that identifies the selected data set stored in the cache for which the identifier was received from the (Section [0024-0025] – the neural network may perform periodic sampling of performance related parameters, and as a result of the analysis of the parameters, may change the caching algorithm in response; the result of changing the caching algorithm may result in using a different basis for which cached items should be replaced to make room for storing new items in the cache); evicting the selected data set referenced by identifier from a location in the cache; and storing the respective data set at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached); and for each of the first data sets and each of the second data sets in response to determining that the respective data set was previously accessed during the second time period while the respective data set was stored in the cache: determining a data set chain that identifies the respective data; and determining a quantity of data sets identified by the data set chain (Section [0022] – performance related parameters may include cache hit rates for a given resource or group of resources {quantity of data sets}; Section [0024] – performance related parameters may be evaluated to see whether it meets or exceeds a threshold value), wherein: determining, using the information for the respective data set, the predicted eviction accuracy of the machine learning system comprises determining the predicted eviction accuracy using the quantity of identifiers included in the data set chain (Section [0022] – performance related parameters may include cache hit rates for a given resource or group of resources {quantity of data sets}; Section [0024] – performance related parameters may be evaluated to see whether it meets or exceeds a threshold value); and storing, for each of the first data sets and each of the second data sets, the respective data set at the location in the cache comprises updating the data set chain to identify the selected data set evicted from the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached).  

However, FLYNN discloses sending, to the machine learning system, a request for an identifier for a data set stored in the cache; receiving, from the machine learning system, an identifier for a selected data set stored in the cache; in response to receiving the identifier for the selected data set stored in the cache (Section [0080] a cache controller may coordinate the exchange of data between clients and the backing store and may be responsible for maintaining an eviction policy that specifies how and when data is evicted; the eviction policy may be based upon cache eviction metadata {identifier}).

With respect to Claim 20, TIRUNAGARI and FLYNN disclose the computer storage medium of claim 19.
TIRUNAGARI does not appear to explicitly disclose wherein receiving, from the machine learning system, the identifier for the selected data set stored in the cache comprises receiving an identifier for a selected data set stored in the cache that has not been accessed within a particular time period.  
However, FLYNN discloses wherein receiving, from the machine learning system, the identifier for the selected data set stored in the cache comprises receiving an identifier for a selected data set stored in the cache that has not been accessed within a particular time period (Section [0054] – cache eviction metadata may comprise an indication {e.g. ‘cold’} of data that has not been accessed within a particular time threshold).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TRACY A WARREN/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        

/E.T.L/Examiner, Art Unit 2137